ICJ_016_AngloIranianOil_GBR_IRN_1952-07-22_JUD_01_PO_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

ANGLO-IRANIAN
OIL Co. CASE

(UNITED KINGDOM v. IRAN)
PRELIMINARY OBJECTION

JUDGMENT OF JULY 22nd, 1952

1952

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DE

L’ANGLO-IRANTAN OIL Co.

(ROYAUME-UNI c. IRAN)
EXCEPTION PRÉLIMINAIRE

ARRÊT DU 22 JUILLET 1952
This Judgment should be cited as follows :

“Anglo-Iranian Oil Co. case (jurisdiction), Judgment of
July 22nd, 1952: I.C.]. Reports 1952, p. 93.”

Le présent arrét doit étre cité comme suit :

« Affaire de l'Anglo-Iranian Oil Co. (compétence), Arrét du
22 juillet 1952: C.I. J. Recueil 1952, p. 93.»

 

Ne de vente; 91
Sales number

 

 

 
JULY 22nd, 1952

JUDGMENT

ANGLO-IRANTAN OIL Co. CASE
(UNITED KINGDOM ». IRAN)

PRELIMINARY OBJECTION

AFFAIRE DE L’ANGLO-IRANIAN OIL Co.
(ROYAUME-UNI c. IRAN)

EXCEPTION PRÉLIMINAIRE

22 JUILLET 1952

ARRÊT
93

COUR INTERNATIONALE DE JUSTICE

1952

< Le 22 juillet

ANNEE 1952 Rôle général
n° 16

22 juillet 1952

AFFAIRE DE
L’ANGLO-IRANIAN OIL Co.

(ROYAUME-UNI c. IRAN)
EXCEPTION PRELIMINAIRE

Interprétation de la déclaration d'acceptation par l'Iran de la juridiction
obligatoire de la Cour: termes que qualifie l'expression « postérieurs à la
ratification de cette déclaration ». — Déclaration limitée à l'application des
traités ou conventions acceptés par l'Iran après la ratification de la décla-
ration. — Clause de la nation la plus favorisée contenue dans un traité
anténeur à la ratification de la déclaration : impossibilité d'en faire état
pour invoquer le bénéfice de traités postérieurs en vue d'établir la compétence
de la Cour. — Traités et conventions. — Caractère du contrat de conces-
ston de 1933. — Question de savoir si un accord entre les Parties est
résulié de l'action du Conseil de la Société des Nations. — Inapplicabilité
du principe du forum prorogatum.

ARRÊT

Présents : M. GUERRERO, Vice-Président, faisant fonction de Prési-
dent en l'affaire; Sir Arnold McNair, Président ;
MM. ALVAREZ, BASDEVANT, HACKWORTH, WINIARSKI,
Zoricié, KLAESTAD, BADAWI PACHA, MM. READ, Hsu
Mo, Levi CARNEIRO, ARMAXD-UGON, Juges; Karim
SANDJABI, Juge ad hoc; M. HAMBRO, Greffier.
ARRET DU 22 VI 52 (ANGLO-IRANIAN OIL Co.) 94

En l'affaire de l’Anglo-Iranian Oil Company,
entre

le Royaume-Uni de Grande-Bretagne ct d'Irlande du Nord,
représenté par

Sir Eric Beckett, K. C. M. G., Q. C., jurisconsulte du ministère
des Affaires étrangères,

comme agent,

assisté par

Sir Lionel Heald, Q. C., M. P., Attorney-General,

M. C. H. M. Waldock, C. M. G., O. B. E., Q. C., professeur de droit
international public à l’Université d’Oxford (chaire Chichele),

M. H. A. P. Fisher, membre du barreau anglais,

M. D. H. N. Johnson, jurisconsulte adjoint au ministére des
Affaires étrangères,

comme conseils,

et par

M. A. D. M. Ross, du ministère des Affaires étrangères, départe-
ment d'Orient,

M. A. K. Rothnie, du ministère des Affaires étrangères, départe-
ment d'Orient,

comme experts ;
et

le Gouvernement impérial de l’Iran, représenté par

M. Hossein Navab, envoyé extraordinaire et ministre pléni-
potentiaire de l'Iran aux Pays-Bas,

comme agent,
et par
M. le Dt Mossadegh, premier ministre,

assisté par
M. Nasrollah Entezam, ambassadeur, ancien ministre,

et par

M. Henri Rolin, professeur de droit international à l’Université
de Bruxelles, ancien président du Sénat belge,

comme avocat,
ARRÊT DU 22 VII 52 (ANGLO-IRANIAN OIL Co.) 95

et par

M. Allah Yar Saleh, ancien ministre,

M. le Dr S. Ali Shayegan, ancien ministre, membre du Parlement,

M. le Dr Mosafar Baghai, membre du Parlement,

M. Kazem Hassibi, ingénieur, membre du Parlement,

M. le Dt Mohamad Hossein Aliabadi, professeur à la Faculté de
droit de Téhéran,

M. Marcel Sluszny, du barreau de Bruxelles,

comme conseils,

La Cour,
ainsi composée,

statuant sur l'exception préliminaire du Gouvernement impérial
de l'Iran,

rend l'arrél suivant :

A la date du 26 mai 1951, le Gouvernement du Royaume-Uni de
Grande-Bretagne et d'Irlande du Nord a déposé une requête
introduisant une instance devant la Cour contre le Gouvernement
impérial de l'Iran. La requête se réfère aux déclarations par les-
quelles le Gouvernement du Royaume-Uni et le Gouvernement de
l'Iran ont accepté la juridiction obligatoire de la Cour, conformé-
ment à l’article 36, paragraphe 2, du Statut de la Cour. La Cour
est priée de:

«a) Déclarer que le Gouvernement impérial de l’Iran est tenu de
soumettre à l'arbitrage le différend qui a surgi entre lui et
l’Anglo-Iranian Oil Company, Limited, cela en vertu de
l’article 22 de la Convention conclue le 29 avril 1933 entre le
Gouvernement impérial de Perse et l’Anglo-Persian Oil Com-
pany, Limited, ct qu'il est tenu d’accepter et d'exécuter la
sentence rendue à la suite de cet arbitrage.

b} Subsidiairement,

i) Déclarer que la mise en vigueur de la loi iranienne sur la
nationalisation du pétrole du rer mai 1951, en tant que
cette loi a pour objet, contrairement aux articles 21 et 26
de la Convention conclue le 29 avril 1933 entre le Gouver-
nement impérial de Perse et l'Anglo-Persian Oil Company,
Limited, d’annuler ou de modifier unilatéralement les
termes de ladite Convention, serait un acte contraire au
droit international qui engagerait la responsabilité inter-
nationale du Gouvernement impérial de 1’Iran ;

ii) Déclarer que l’article 22 de la Convention précitée continue
à lier juridiquement le Gouvernement impérial d'Iran, et

6
ARRÊT DU 22 VII 52 (ANGLO-IRANIAN OIL Co.) 96

u’en déniant à l'Anglo-Iranian Oil Company, Limited,
l'usage de la voie exclusive de recours prévue à l'article 22
de la Convention précitée, le Gouvernement impérial a
commis un déni de justice contraire au droit international ;

iii) Déclarer que le Gouvernement impérial de l'Iran ne saurait
annuler licitement ladite Convention ni en modifier les
dispositions, sauf par la voie d'un accord avec l’Anglo-
Iranian Oil Company, Limited, ou dans les conditions
prévues à l’article 26 de la Convention ;

iv) Dire et juger que le Gouvernement impérial d'Iran est
tenu d'accorder pleine satisfaction et indemnité pour tous
actes commis à l'égard de l’Anglo-Iranian Oil Company,
Limited, et contraires aux règles de droit international ou à
la Convention précitée, et déterminer la manière dont cette
satisfaction et cette indemnité devraient être accordées. »

Conformément à l’article 40, paragraphes 2 ct 3, du Statut, la
requête a été communiquée au Gouvernement de l'Iran ainsi qu'aux
États admis à ester en justice devant la Cour. Elle a été transmise
aussi au Secrétaire général des Nations Unies.

Le mémoire du Gouvernement du Royaume-Uni a été déposé dans
le délai fixé par ordonnance du 5 juillet 1951, puis prorogé à la
demande de ce gouvernement par ordonnance du 22 août 1951. Le
Gouvernement de l'Iran, dans le délai fixé pour la présentation de
son contre-mémoire, délai qui, par ordonnance du 17 décembre 1951,
avait finalement été prorogé au 11 février 1952 à la demande de ce
gouvernement, a déposé un document intitulé « Observations préli-
minaires : Refus du Gouvernement impérial de reconnaître la com-
pétence de la Cour ».

Le dépôt de ce document ayant suspendu la procédure sur le
fond, une ordonnance du 11 février 1952 a fixé le 27 mars 1952
comme date d'expiration du délai dans lequel le Gouvernement du
Royaume-Uni pouvait présenter un exposé écrit contenant ses obscr-
vations et conclusions sur l'exception. D'autre part, les Etats admis
à cster en justice devant la Cour ont été informés du dépôt de
l'exception. Enfin, les Membres des Nations Unics ont, aux termes
de l’article 63 du Statut, été avertis que, dans l’exception, le Gouver-
nement de l'Iran invoquait, entre autres considérations, l’inter-
prétation qu'il donnait de l’article 2, paragraphe 7, de la Charte des
Nations Unies.

Les observations du Gouvernement du Royaume-Uni sur l’ex-
ception ont été déposées dans le délai prescrit, et l'affaire s’est ainsi
trouvée en état en ce qui concerne l'exception préliminaire.

La Cour comptant sur le siège un juge de Ja nationalité d'une des
Parties, l’autre Partie — le Gouvernement de l'Iran —, se prévalant
de l’article 31, paragraphe 2, du Statut, a désigné pour siéger en

7
ARRÊT DU 22 VII 52 (ANGLO-IRANIAN OIL CO.) 97

qualité de juge ad hoc le Dt Karim Sandjabi, professeur à la Faculté
de droit de Téhéran et ancien doyen de cette faculté, membre du
Parlement et ancien ministre.

Le Président de la Cour se trouvant être le ressortissant d'une
Partie en cause a, pour la présente affaire, cédé la présidence au
Vice-Président, conformément à l'article 13, paragraphe 1, du
Règlement.

Des audiences publiques ont été tenues les 9, 10, 11, 13, 14, 16,
17, 18, 19, 21 et 23 juin 1952. Ont été entendus : pour le Gouvernc-
ment de l'Iran, M. Navab, le Dr Mossadegh et M. Henri Rolin;
pour le Gouvernement du Royaume-Uni, sir Lionel Heald et sir
Eric Beckett.

Au cours des plaidoiries, les conclusions ci-aprés ont été
présentées :

Au nom du Gouvernement de l'Iran :

Plaise à la Cour
Sous toutes réserves et sans reconnaissance préjudiciable,
Constater en fait et dire pour droit :

1° Que le Gouvernement du Royaume-Uni a modifié l'objet de
son action, tel qu'il était défini dans sa requête introductive
d'instance ;

Que la requête tendait à obtenir que le Gouvernement de l'Iran
fût condamné à donner pleine satisfaction et indemnité pour tous
actes commis à l'égard de l'Anglo-Iranian Company et contraires
aux règles du droit international ou à l'acte de concession du
29 avril r933, et à déterminer la manière dont cette satisfaction
et réparation devrait être accordée ;

Que, dans son mémoire, le Gouvernement du Royaume-Uni
demande :

en ordre principal, la restitution de l'entreprise à la Compagnie
concessionnaire et la détermination de l'indemnité revenant à
ladite Compagnie pour privation de jouissance, soit par la voie
de l'arbitrage prévu à l’article 22 de la concession, soit de telle
autre manière que la Cour déciderait ;

en ordre subsidiaire, et pour le cas où la restitution ne serait
pas ordonnée, que l'indemnité pour expropriation régulière soit
de même déterminée par l'arbitrage prévu à l'article 22 de l'acte
de concession, ou de toute autre manière que la Cour déciderait ;

en ordre plus subsidiaire encore, que tout au moins les dispositions
de la loi de nationalisation relatives à l'indemnisation soient
déclarées insuffisantes (inadéquates) au point de vue du droit
international, et que le montant de celle-ci soit déterminé par
l'arbitrage ou par la Cour ;
que les deux premières demandes ne sont pas recevables, le
Gouvernement du Royaume-Uni s'étant désisté de toute action
tendant à l'adjudication de ces demandes par sa déclaration du
3 août 1951:
8
ARRÊT DU 22 VII 52 (ANGLO-IRANIAN OIL CO.) 98

Que la troisième demande n'est pas recevable, cette demande
n'ayant pas été formulée dans la requête introductive ;

Que la Cour n'est en tout cas pas compétente pour en connaître,
cette demande ayant été formulée postérieurement à la dénonciation
par le Gouvernement de l'Iran, le 10 juillet 1951, de sa déclaration
d'adhésion à la clause facultative de l'article 36 du Statut de la
Cour et ne poursuivant pas le règlement d’un différend ;

2° Que la Cour doit se déclarer incompétente ex officio, par appli-
cation de ‘article 2, paragraphe 7, de la Charte des Nations Unies, la
matière réglée par les lois de nationalisation des 20 mars et 1er mai
1951 relcvant essentiellement de la compétence nationale des États
et ne pouvant faire l'objet d'une intervention de la part d'un
organe quelconque de l'Organisation des Nations Unies ;

3° Que la Cour n'est compétente que dans la mesure où com-
pétence lui est attribuée par les déclarations des Parties ;

Qu'en l'espèce, la déclaration iranienne limite la compétence de
la Cour aux différends qui s’éléveraient après la ratification de
ladite déclaration au sujet de situations ou de faits ayant directe-
ment ou indirectement trait à l'application des traités ou conven-
tions acceptés par la Perse et postérieurs à la ratification de cette
déclaration ;

Que les demandes du Gouvernement du Royaume-Uni sont
fondées soit sur des traités conclus entre l'Iran et d’autres Puis-
sances, et dont le Royaume-Uni ne peut invoquer le bénéfice que
par application de la clause de la nation la plus favorisée, qui n’est
inscrite que dans les traités conclus entre l'Iran et le Royaume-
Uni en 1857 et 1903, c'est-à-dire antérieurement à la ratification
de la déclaration iranienne ;

soit sur un échange de notes du ro mai 1928, lequel n'a pas le
caractère d’un traité ou d’une convention, date d'avant la ratifi-
cation de la déclaration iranienne, et se borne à constater l’engage-
ment du Gouvernement iranien de respecter, en ce qui concerne
les ressortissants britanniques, le droit commun international,
dont la violation comme tel n’est pas invoquée par le Gouvernement
du Royaume-Uni et ne donnerait pas ouverture à une action devant
la Cour, eu égard aux déclarations des deux Parties ;

soit sur le prétendu accord tacite qui serait intervenu entre les
deux gouvernements, à l’occasion du renouvellement de la conces-
sion de l’Anglo-Iranian Oil Company en 1933, accord tacite qui
est formellement contesté et qui n'a en tout cas pas le caractère
d’un traité ou convention, pour ne pas être conclu entre Etats,
n'être pas écrit et ne pas être enregistré conformément à l'article 18
du Pacte de la Société des Nations applicable à l'époque ;

Que la Cour est donc de ce chef incompétente ;

4° Qu’au surplus, un examen prima facie suffit à démontrer que
les demandes britanniques sont sans rapport avec les traités ou
prétendus traités invoqués, ceux-ci n'ayant manifestement pas
la portée que l’État demandeur leur attribue ;

Due de ce chef aussi la Cour doit se déclarer incompétente ;

9
Au

ARRÊT DU 22 VII 52 (ANGLO-IRANIAN OIL Co.) 99

5° Que la demande relative au montant de l'indemnité revenant
à l'Anglo-Iranian Oil Company est en outre irrecevable, cette
société n'ayant pas épuisé les voies de recours internes prévues
par la législation iranienne ;

6° Que le Royaume-Uni et l'Iran, ayant dans leurs déclarations,
réservé les questions qui, d'après le droit international, sont de
la compétence exclusive des Etats, cette réserve doit s'entendre,
eu égard 4 la substitution de l’article 2, paragraphe 7 de la Charte
des Nations Unies à l’article 15, paragraphe 8 du Pacte de la
Société des Nations, comme s'étendant aux questions qui sont
essenticllement de la compétence nationale des Etats ;

Que de telles déclarations expresses renforcent incontestablement
la disposition générale de l’article 2, paragraphe 7, de la Charte
des Nations Unies et constituent donc un motif supplémentaire
de nature à déterminer la Cour à se déclarer incompetente ;

En conséquence,

Se déclarer incompétente,
Dire en tout cas les demandes non recevables.

Trés subsidiairement,

Donner acte au Gouvernement de l'Iran de ce qu'il déclare pour
autant que de besoin faire usage de la faculté que lui réserve sa
déclaration, de demander la suspension de la procédure, le différend
soumis à la Cour étant par ailleurs soumis au Conseil de Sécurité
et faisant l'objet de l'examen de celui-ci.

nom du Gouvernement du Royaume-Uni :

1. La question relative à la compétence de la Cour est la seule
que la Cour soit appelée à trancher actuellement et aucune autre
question, qu'elle puisse ou non être soulevée par voie d'exception
préliminaire, n’appelle une décision de la Cour au moment actuel.

2. Aux termes de l'article 36, paragraphe 2, de son Statut, la
Cour est compétente pour connaître de tous les différends que vise
la déclaration par laquelle l'Iran a accepté la disposition facultative.

3. La déclaration par laquelle l'Iran a accepté la disposition
facultative s'applique aux différends qui se présentent après la
ratification de cette déclaration, à l'égard de situations ou de
faits postérieurs à ladite ratification et visant directement ou indi-
rectement l'application de traités ou conventions acceptés à n’im-
porte quel moment par l'Iran.

4. À raison de la troisième conclusion, la Cour est compétente
pour connaître de la demande du Royaume-Uni selon laquelle
l'Iran, en faisant entrer en vigueur la loi du rer mai 1951, relative
à la nationalisation de l’industrie pétrolière en Iran, a manqué à
ses obligations envers le Royaume-Uni, résultant des traités ou
conventions suivants, acceptés par l'Iran:

a) Les traités et conventions conclus entre l'Iran et des États
tiers qui sont énumérés au paragraphe 11 de l'annexe 2 du

10
ARRÊT DU 22 VII 52 (ANGLO-IRANIAN OIL Co.) 100

mémoire du Royaume-Uni, traités et conventions sur lesquels
le Royaume-Uni a le droit de se fonder, étant donné l'article 9
du traité de 1857, conclu entre le Royaume-Uni et la Perse,
et l’article 2 du traité de 1903, conclu entre le Royaume-Uni
et la Perse.

6) L'échange de notes entre le Gouvernement impérial de Perse et
le Royaume-Uni, daté du 10 mai 1928, et relatif à la situation
des ressortissants britanniques en Perse.

c) La clause conventionnelle provenant du règlement, effectué en
1933 grâce à la médiation du Conseil de la Société des Nations,
du différend international entre le Royaume-Uni et la Perse ;
les conditions de ce règlement sont énoncées dans le contrat de
concession conclu, au cours de la même année, par le Gouver-
nement impérial de Perse avec l’Anglo-Persian Oil Company.

5. La thèse énoncée au paragraphe 3 des conclusions de l'Iran,
et selon laquelle la déclaration par laquelle l'Iran a accepté la
disposition facultative ne viserait que les différends qui naîtraient
au sujet de traités acceptés par l'Iran après la date de ratification
de cette déclaration, est erronée.

6. Si, contrairement à la cinquième conclusion, la déclaration
de la Perse était limitée aux traités et conventions acceptés par
l'Iran, après la date de ratification de la déclaration par laquelle
ce pays a accepté la disposition facultative, la Cour est compétente
pour connaître de la demande du Royaume-Uni selon laquelle
l'Iran a manqué vis-à-vis du Royaume-Uni aux obligations résultant
pour lui des traités ou conventions suivants acceptés par lui :

i) le traité d'amitié, d'établissement et de commerce, conclu
entre la Perse et le Danemark et signé le 20 février 1934; le
Royaume-Uni a le droit de se fonder sur ce traité à raison
de l’article 9 du traité de 1857 et de l'article 2 du traité de
1903, conclus entre le Royaume-Uni et la Perse, et

ii) la clause conventionnelle, entre le Gouvernement de l'Iran
ct le Gouvernement du Royaume-Uni, mentionnée ci-dessus
au paragraphe c) de la conclusion 4.

7. La thèse énoncée au paragraphe 1) des conclusions de !’Iran,
et selon laquelle, à raison de ce qui aurait été dit dans une note
adressée, le 3 août 1951, par l'ambassade de Grande-Bretagne à
Téhéran au Gouvernement iranien, ou autrement, le Gouvernement
du Royaume-Uni aurait renoncé aux demandes formulées sous Ja
lettre À de ses conclusions finales, formulées dans le paragraphe 48
du mémoire du Royaume-Uni, en date du 10 octobre 1951 ct, en
conséquence, ces demandes ne pourraient être retenues par la Cour,

a) n’a pas trait à la question de compétence et, partant, n’est pas
soumise à la décision de la Cour au stade actuel, et
5) est infondée.

8. La thèse énoncée au paragraphe (1) des conclusions de l'Iran,
selon laquelle la demande subsidiaire (ltt. B) des conclusions
finales énoncées au paragraphe 48 du mémoire du Royaume-Uni
devrait être rejetée pour le motif qu'elle n’était pas visée par la
requête introductive d'instance,

It
ARRÊT DU 22 VII 52 (ANGLO-IRANIAN OIL Co.) 101

a) n'a pas trait à la question de compétence et, partant, n'est pas
soumise à la décision de la Cour au stade actuel], et
b) est infondée.

9. La thèse avancée au paragraphe 1 des conclusions de l'Iran,
selon laquelle la Cour ne serait pas compétente pour retenir ladite
demande B, pour le motif que cette demande aurait été présentée
après la dénonciation, par l'Iran, de la déclaration par laquelle ce
pays a accepté la disposition facultative, est infondée.

10. La thèse qui figure au paragraphe 5 des conclusions de
l'Iran, et selon laquelle ladite demande subsidiaire B ne serait pas
recevable, parce que les remèdes internes n'auraient pas été épuisés,

a) n’a pas trait à la question de compétence et, partant, n'est pas
soumise à la décision de la Cour au stade actuel, et
b) est infondée.

11. La dernière thèse « subsidiaire », énoncée dans les conclusions
de l'Iran, et selon laquelle, à raison de l'avant-dernier paragraphe
de la déclaration par laquelle l'Iran a accepté la disposition facul-
tative, l'Iran serait fondé à demander la suspension de la procédure
engagée devant la Cour, pour le motif que le différend entre les
Parties a été soumis au Conseil de Sécurité des Nations Unies,

a) n'a pas trait à la question de la compétence de la Cour et,
partant, n'est pas soumise à la décision de la Cour au stade
actuel, et

b) est infondée.

12. Le présent différend, entre le Royaume-Uni et l'Iran, n'a pas
trait à une question qui, selon le droit international, ressortit exclu-
sivement à la competence de l'Iran et, partant, la compétence de
la Cour n'est pas touchée par l'exception c) de la déclaration par
laquelle l'Iran a accepté la disposition facultative,

13. La thèse énoncée au paragraphe 6 des conclusions de l'Iran et
selon laquelle l'exception c) de la déclaration par laquelle l'Iran a
accepté la disposition facultative devrait, eu égard aux dispositions
du paragraphe 7-de l'article 2 de la Charte des Nations Unies, être
considérée comme s'étendant à des questions qui sont essentielle-
ment de la compétence nationale de l'Iran, est infondée.

14. Si, contrairement à la conclusion 13 ci-dessus, la thèse ira-
nienne indiquée au paragraphe 13 ci-dessus était exacte, le présent
différend n'a pas trait à une question qui ressortit essenticllement
à la compétence nationale de l'1ran.

15. Le paragraphe 7 de l’article 2 de la Charte des Nations Unies
est sans pertinence à l'égard de la compétence de la Cour.

16. Si, contrairement à la conclusion 15 ci-dessus, le paragraphe 7
de l'article 2 de la Charte des Nations Unies présentait de la perti-
nence à l'égard de la compétence de la Cour, le présent différend n'est
pas une question qui ressortit essentiellement à la compétence
nationale de l'Iran.

17. Le Gouvernement de l'Iran, ayant dans ses conclusions soumis
à la décision de la Cour plusieurs questions qui ne sont pas des
exceptions à la compétence de la Cour et qui ne pourraient être
tranchées que si la Cour était compétente, a ce faisant conféré com-
pétence à la Cour sur la base du principe forum prorogatum.

12
ARRÊT DU 22 VII 52 (ANGLO-IRANIAN OIL Co.) 192

Pour ces motifs, le Gouvernement du Royaume-Uni demande à

la Cour :

1) de se déclarer compétente ou, à titre d’alternative, de joindre la
question de compétence au fond, et

2} d'ordonner au Gouvernement de l'Iran de plaider au fond et de
fixer les délais afférents aux pièces ultérieures de la procédure
écrite

*
* |

Le 29 avril 1933, un accord fut conclu entre le Gouvernement
impérial de Perse (actucllement Gouvernement impérial de l'Iran —
c'est ainsi que la Cour le désignera ci-après) et l’Anglo-Persian
Oil Company, Limited (dénommée plus tard l’Anglo-lranian Oil
Company, Limited), société enregistrée au Royaume-Uni. Cet
accord fut ratifié le 28 mai 1933 par le Majlis de l'Iran et entra en
vigueur le jour suivant, après avoir reçu l’assentiment impérial.

Les 15 et 20 mars 1951, le Majlis et le Sénat de l'Iran adoptèrent
respectivement une loi dans laquelle était énoncé le principe de la
nationalisation de l'industrie pétrolière en Iran. Les 28 et 30 avril
1951, ils adoptérent une autre loi « concernant la procédure de mise
en œuvre de la loi portant nationalisation de l’industrie pétrolière
sur l’ensemble du territoire ». Le 1** mai 1951, ces deux lois regu-
rent l’assentiment impérial.

Comme conséquence de ces lois, un différend s'est élevé entre le
Gouvernement de l'Iran et |’Anglo-Iranian Oil Company, Limited.
Le Gouvernement du Royaume-Uni prit fait et cause pour cette
société britannique et, en vertu de son droit de protection diplo-
matique, il déposa prés la Cour, le 26 mai 1951, une requéte intro-
duisant une instance, au nom du Gouvernement du Royaume-Uni
de Grande-Bretagne et d'Irlande du Nord, contre le Gouvernement
impérial de l'Iran.

Le 22 juin 1951, le Gouvernement du Royaume-Uni présenta,
conformément à l’article 41 du Statut et à l’article 61 du Règlement,
une demande priant la Cour d'indiquer des mesures conserva-
toires des droits de ce gouvernement. Vu la nature urgente d’une
telle demande, la Cour, agissant en vertu du pouvoir que lui
confère l’article 41 du Statut, a, par une ordonnance du 5 juillet
1951, indiqué certaines mesures conservatoires. Elle déclara
expressément « que l'indication de telles mesures ne préjugeait en
rien la compétence de la Cour pour connaître au fond de l'affaire et
laissait intact le droit du défendeur de faire valoir ses moyens à
l'effet de la contester ».

Alors que, pour indiquer ces mesures conservatoires, la Cour
tirait ses pouvoirs de la clause spéciale figurant à l’article 41 du
Statut, il lui faut maintenant, pour connaître de l'affaire au fond,
tirer sa compétence des règles générales énoncées à l’article 36 du

13
ARRÊT DU 22 VII 52 (ANGLO-IRANIAN OIL CO.) 103

Statut. Ces règles générales, qui diffèrent entièrement de la clause
spéciale énoncée à l’article 41, partent du principe selon lequel la
compétence de la Cour, pour connaître d'une affaire au fond et
pour la juger, dépend de la volonté des Parties. A moins que les
Parties n'aient conféré compétence à la Cour en conformité de
l’article 36, cette compétence lui fait défaut.

Dans le cas présent, la compétence de la Cour dépend des déclara-
tions faites par les Parties conformément à l’article 36, paragraphe 2,
sous condition de réciprocité : déclarations qui furent l'une, de la
part du Royaume-Uni, signée le 28 février 1940, l’autre, de la part
de l'Iran, signée le 2 octobre 1930 et ratifiée le 19 septembre 1932.
Par ces déclarations, compétence est conférée à la Cour seulement
dans la mesure où elles coïncident pour la lui conférer. La déclara-
tion de l'Iran étant de portée plus limitée que celle du Royaume-
Uni, c’est sur la déclaration de l’Iran que la Cour doit se fonder.
Sur ce point les Parties sont d'accord.

La déclaration de l'Iran, qui est rédigée en français, est ainsi
conçue :

« Le Gouvernement impérial de Perse déclare reconnaître comme
obligatoire, de plein droit et sans convention spéciale, vis-à-vis de
tout autre État acceptant la même obligation, c'est-à-dire sous
condition de réciprocité, la juridiction de la Cour permanente de
Justice internationale, conformément à l'article 36, paragraphe 2
du Statut de la Cour, sur tous les différends qui s’éléveraient après
la ratification de la présente déclaration, au sujet de situations ou
de faits ayant directement ou indirectement trait à l'application
des traités ou conventions acceptés par la Perse ct postérieurs à la
ratification de cette déclaration, exception faite pour :

a) les différends ayant trait au statut territorial de la Perse,

y compris ceux relatifs à ses droits de souveraineté sur ses îles et
orts ;

P b) les différends au sujet desquels les Parties auraient convenu

ou conviendraient d’avoir recours à un autre mode de règlement

pacifique ;

c) les différends relatifs 4 des questions qui, d’après le droit
international, relèveraient exclusivement de la juridiction de la
Perse ;

Toutefois, le Gouvernement impérial de Perse se réserve le droit
de demander la suspension de la procédure devant la Cour pour
tout différend soumis au Conseil de la Société des Nations.

La présente déclaration est faite pour une durée de six ans ; à
l'expiration de ce délai, elle continuera à avoir ses pleins effets
jusqu’à ce que notification soit donnée de son abrogation. »

Selon la première clause de cette déclaration, la Cour n'est
compétente que quand un différend se rapporte à l'application
d'un traité ou d'une convention accepté par l'Iran. Les Parties
sont d’accord sur ce point. Mais elles sont en désaccord sur la ques-

14
ARRÊT DU 22 VII 52 (ANGLO-IRANIAN OIL CO.) 104

tion de savoir si la compétence se limite à l'application des traités
ou conventions acceptés par l'Iran après la ratification de la déclara-
tion, ou si elle s'étend à l'application de traités ou conventions
acceptés par l'Iran à une date quelconque.

Le Gouvernement de l'Iran soutient que la compétence de la
Cour est limitée à l'application des traités ou conventions acceptés
par !’fran après la ratification de la déclaration. H invoque le fait
que les mots « et postérieurs à la ratification de cette déclaration »
suivent immédiatement l'expression « traités ou conventions
acceptés par la Perse ».

Le Gouvernement du Royaume-Uni soutient que les mots « et
postérieurs à la ratification de cette déclaration » se rapportent à
l'expression « au sujet de situations ou de faits ». En conséquence,
le Gouvernement du Royaume-Uni soutient que la déclaration se
réfère à l'application de traités ou conventions acceptés par l'Iran
à une date quelconque.

Si l’on envisage la déclaration au point de vue purement gram-
matical, on peut considérer que les deux thèses sont compatibles
avec le texte. A la rigueur, on peut soutenir que les mots «et
postérieurs à la ratification de cette déclaration » se rapportent soit
à l'expression « traités ou conventions acceptés par la Perse », soit
à l'expression « au sujet de situations ou de faits ».

Mais la Cour ne saurait se fonder sur une interprétation pure-
ment grammaticale du texte. Elle doit rechercher l'interprétation
qui est en harmonie avec la manière naturelle et raisonnable de
lire le texte, eu égard à l'intention du Gouvernement de l'Iran à
l'époque où celui-ci a accepté la compétence obligatoire de la Cour.

Le texte par lui-même donne l'impression que les termes « posté-
rieurs à la ratification de cette déclaration » se rapportent à l'expres-
sion qui les précède immédiatement, à savoir : « traités ou conven-
tions acceptés par la Perse », expression à laquelle ces termes
sont reliés par le mot «et ». De l'avis de la Cour, telle est la façon
naturelle et raisonnable de lire le texte. 11 faudrait des raisons
spéciales et bien établies pour rattacher les termes « et postérieurs
à la ratification de cette déclaration » à l'expression « au sujet de
situations ou de faits », laquelle est séparée de ces termes par un
nombre considérable de mots, à savoir : « ayant directement ou
indirectement trait à l'application des traités ou conventions
acceptés par la Perse ».

Le Gouvernement du Royaume-Uni s'est efforcé d'invoquer de
telles raisons spéciales. 11 a invoqué le fait que la déclaration de
l'Iran est calquée sur la clause correspondante adoptée par la
Belgique en 1925, clause qui vise « tous les différends qui s'élève-
raient après la ratification de la présente déclaration au sujet de
situations ou de faits postérieurs à cette ratification». Il a fait
valoir que, par la suite, de nombreux États ont adopté cette formule
ou une formule semblable et qu'il faut comprendre la déclaration
de l’Iran comme ayant le même sens, à savoir que l'expression « et

15
ARRÊT DU 22 VII 52 (ANGLO-IRANIAN OIL Co.) 105

postérieurs à la ratification de cette déclaration » se rapporte
uniquement à l'expression « au sujet de situations ou de faits ».

Mais ces expressions qui, dans la déclaration belge, sont étroite-
ment liées l'une à l’autre, sont séparées dans la déclaration iranienne
par les mots « ayant directement ou indirectement trait à l’applica-
tion des traités ou conventions acceptés par la Perse ». Par l'inter-
polation de ces mots, la substance de la formule habituelle a été si
profondément changée qu'on ne saurait chercher le sens véritable
de la déclaration de l'Iran dans cette formule. Cette déclaration
doit être interprétée telle qu’elle se présente, en tenant compte des
mots effectivement employés.

Le Gouvernement du Royaume-Uni a soutenu, en outre, que la
déclaration contiendrait des mots superflus si on l'interprétait
comme le veut l'Iran. Il affirme qu'un texte juridique doit être
interprété de manière qu'une raison d'être et un sens puissent être
attribués à chacun de ses mots.

On peut dire que ce principe doit s'appliquer en général quand
il s'agit d'interpréter le texte d'un traité. Mais le texte de la déclara-
tion de l'Iran n'est pas un texte contractuel résultant de négocia-
tions entre deux ou plusieurs États. Il résulte d'une rédaction
unilatérale par le Gouvernement de l’Iran, qui semble avoir apporté
une prudence particulière à la rédaction du texte de la déclaration.
Il semble y avoir inséré ex abundanti cautela des mots qui peuvent,
à strictement parler, sembler superflus. Cette prudence s'explique
par les raisons particulières qui ont conduit le Gouvernement de
l'Iran à rédiger la déclaration d’une façon très restrictive.

Le 10 mai 1927, le Gouvernement de l'Iran a dénoncé tous les
traités avec d'autres États relatifs au régime des capitulations, la
dénonciation devant prendre effet dans le délai d’un an, et il a
entrepris des négociations avec lesdits États afin de remplacer les
traités ainsi dénoncés par de nouveaux traités fondés sur le principe
d'égalité. A l'époque où la déclaration a été signée, en octobre 1930,
ces négociations avaient abouti avec certains États, mais pas avec
tous. Le Gouvernement de l'Iran estimait que toutes les conven-
tions capitulaires étaient désormais dépourvues de force obliga-
toire, mais il n'était pas certain de l’effet juridique produit par ses
dénonciations unilatérales. Dans ces conditions, il est peu probable
que le Gouvernement de l'Iran ait été disposé, de sa propre initia-
tive, à accepter de soumettre à une cour internationale de justice
les différends relatifs à ces traités, en vertu d'une clause générale de
la déclaration.

On peut donc raisonnablement admettre que, quand le Gouverne-
ment de l’Iran se disposait à accepter la compétence obligatoire de
la Cour, il entendait exclure de cette compétence tous les différends
pouvant se rapporter à l'application des conventions capitulaires ;
la déclaration a été rédigée sur la base de cette intention. A la
lumière des considérations qui précèdent, il ne paraît pas possible
d'admettre que l'expression «traités ou conventions » employée

16
ARRÊT DU 22 VII 52 (ANGLO-IRANIAN OIL Co.) 106

dans la déclaration pouvait signifier les traités ou conventions
conclus à une date quelconque, ainsi que le prétend le Gouverne-
ment du Royaume-Uni.

I] a été objecté que le Gouvernement de l'Iran, à l'époque de
la signature de la déclaration, avait conclu, avec un certain nombre
d'autres États, des traités bilatéraux qui prévoyaient la soumission
à l'arbitrage des différends se rapportant aux traités déjà conclus
ou à conclure. Cette attitude a été présentée comme étant contraire
à l’idée que le Gouvernement de l'Iran souhaitait exclure de la
compétence de la Cour les traités acceptés par lui avant la ratifica-
tion de la déclaration.

Cette objection perd toute valeur si on l’examine à la lumière des
raisons particulières qui ont déterminé d’une part la rédaction de la
déclaration du Gouvernement de l'Iran et d'autre part celle de la
clause d'arbitrage insérée dans certains traités. Ce Gouvernement
devait faire face à deux situations différentes, l’une d'ordre particu-
lier, l’autre d'ordre général. On comprend aisément qu'il ait été
disposé à accepter la clause d'arbitrage telle qu’elle est énoncée dans
les traités conclus avec certains États disposés à renoncer à leurs
droits capitulaires. Mais le Gouvernement de l'Iran avait devant lui
un problème entièrement différent quand il rédigeait une déclara-
tion aux termes de l'article 36, paragraphe 2, du Statut de la Cour,
par laquelle il s'obligeait à accepter la compétence de la Cour vis-à-
vis de tous les Etats qui avaient signé ou signeraicnt à l'avenir des
déclarations semblables, que ces Etats aient conclu ou non avec
l'Iran des traités se substituant au régime des capitulations.

Eu égard à ces considérations, la Cour estime que l'intention
manifeste du Gouvernement de l'Iran était d’exclure de la compé-
tence de la Cour les différends relatifs à l'application de tous traités
ou conventions acceptés par lui avant la ratification de la déclara-
tion. Cette intention a trouvé son expression adéquate dans le texte
de la déclaration tel qu'il a été interprété ci-dessus par la Cour.

Que telle fut bien l'intention du Gouvernement de l'Iran est
confirmé par la loi iranienne du 14 juin 1931 par laquelle le Majlis
a approuvé la déclaration. Cette loi fut passée quelques mois après
la signature de la déclaration et quelques mois avant sa ratification.
Elle énonce que le Majlis approuve la déclaration sur la compétence
obligatoire de la Cour « telle qu'elle a été signée par le représentant
de l'Iran » le 2 octobre 1930. Elle énonce en outre qu'elle comporte
un article unique et le texte de l'article 36 du Statut de la Cour
« ainsi que les conditions de l’adhésion du Gouvernement iranien à
l’article précité ». Une des conditions est formulée comme suit :

« Au sujet de tout différend provenant de situations ou de faits
ayant trait directement ou indirectement à l'exécution des traités
ou conventions que le gouvernement aura acceptés après la rati-
fication de cette déclaration. »

17
ARRÊT DU 22 VII 52 (ANGLO-IRANIAN OIL Co.) 107

La Cour estime que cette clause, qui se rapporte « aux traités et
conventions que le gouvernement aura acceptés après la ratification
de cette déclaration », est une confirmation décisive de l'intention
du Gouvernement de l'Iran, lorsqu'il a accepté la juridiction obli-
gatoire de la Cour.

Il a été soutenu que les termes de la Joi ne sont pas identiques au
texte de la déclaration. Le fait est exact, mais il est sans pertinence,
puisque la loi se borne à paraphraser la déclaration sans la repro-
duire textuellement. Si le Gouvernement de l’[ran avait été d'avis
que les termes de la loi s’écartaient du sens véritable de la déclara-
tion, telle qu’elle avait été signée en octobre 1930, il aurait pu
facilement modifier la déclaration. Mais il n’en a rien fait. Il l’a
ratifiée en septembre 1932 sans aucune modification. Il doit donc
avoir considéré que la déclaration correspondait à l'explication
donnée dans la loi de 1931.

Il a été allégué que cette preuve des intentions du Gouvernement
de l'Iran doit être rejetée parce qu'irrecevable et que cette loi
iranienne est un texte purement interne, inconnu des autres gouver-
nements. La loi est qualifiée de « document privé, rédigé unique-
ment en langue persane et qui n'a pas été communiqué à la Société
des Nations ni à aucun des autres États ayant souscrit des déclara-
tions ».

La Cour ne voit pas pour quelle raison elle serait empêchée de
retenir pareil élément de preuve. La loi a été publiée dans le Recueil
des lois iraniennes votées et ratifiées du 15 janvier 1931 au 15 jan-
vier 1933. Elle a donc été accessible à l'examen des autres gouverne-
ments pendant environ vingt ans. Cette loi n’est pas invoquée, et
ne pouvait pas être invoquée, comme offrant une base pour la com-
pétence de la Cour. Elle a été produite simplement pour apporter la
lumière sur un point de fait contesté, à savoir : l'intention du Gou-
vernement de l'Iran lorsqu'il a signé la déclaration.

Eu égard aux considérations qui précèdent, la Cour conclut que
la déclaration se limite aux différends se rapportant à l'application
des traités et conventions acceptés par l'Iran après la ratification de
la déclaration.

*
* *

Le Royaume-Uni soutient toutefois que, inéme si la Cour devait
considérer que la déclaration se limite aux différends relatifs à
l'application des traités ou conventions acceptés par l'Iran après la
ratification de la déclaration, elle n’en serait pas moins compétente
dans le cas présent. Le Royaume-Uni soutient, en effet, que les
actes dont il se plaint constitueraient une violation par l'Iran de
certaines obligations envers le Royaume-Uni qui résulteraient de
traités ou conventions acceptés par l'Iran après la ratification de la
déclaration. Les traités ou conventions invoqués à cet effet sont :

18
ARRÊT DU 22 VII 52 (ANGLO-IRANIAN OIL Co.) 108

i) Le traité d'amitié, d'établissement et de commerce entre
l'Iran ct le Danemark couclu le 20 février 1934 ; la convention
d'établissement entre l’Iran et la Suisse du 25 avril 1934; et la
convention d'établissement entre l'Iran ct la Turquie du 14 mars
1937.

ii) Ce qui a été qualifié par le Gouvernement du Royaume-Uni
de «treaty stipulation » entre le Gouvernement de l'Iran ct le
Gouverneinent du Royaume-Uni résultant du règlement, intervenu
en 1933 grâce à la médiation du Conseil de la Société des Nations,
du différend international entre le Royaume-Uni ct l'Iran se
rapportant à une concession connue sous le nom de concession
D'Arcy.

L'article IV du traité entre l'Iran et le Danemark de 1934, qui
est invoqué par le Gouvernement du Royaume-Uni, est ainsi
conçu :

« Les ressortissants de chacune des Hautes Parties contrac-
tantes seront, sur le territoire de l’autre, reçus et traités relative-
ment à leurs personnes et à leurs biens conformément aux principes
et à la pratique du droit commun international. Ils y jouiront
de la plus constante protection des lois et des autorités territoriales
pour leurs personnes et pour leurs biens, droits et intérêts. »

Les conventions d'établissement conclues par l'Iran avec la Suisse
ct la Turquie contiennent chacune un article semblable à l’article IV
du traité entre l'Iran et le Danemark.

Le Royaume-Uni invoque ces trois traités en vertu de la clause
de la nation la plus favorisée contenue dans l'article G dn traité
conclu par lui avec l'Iran le 4 mars 1857 et dans l’article 2 de la
convention commerciale conclue entre le Royaume-Uni et l'[ran
le 9 février 1903.

L'article IX du traité de 1857 déclare que:

[Traduction] « Les Hautes Parties contractantes s'engagent à ce
que dans l'établissement et la reconnaissance des consuls généraux,
consuls, vice-consuls et agents consulaires, chacune d'elles sera
placée dans les territoires de l’autre sur le picd de la nation la
plus favorisée et à ce que le traitement appliqué à leurs sujets
respectifs et à leur commerce sera à tous égards placé sur la base
du traitement appliqué aux ressortissants et au commerce de la
nation la plus favorisée. »

L'article II de la convention commerciale de 1903 énonce que:

« …. il est formellement stipulé que les sujets et les importations
britanniques en Perse, ainsi que les sujets persans et les importa-
tions persanes dans l'Empire britannique continueront à jouir sous
tous les rapports du régime de la nation la plus favorisée. ».
Selon la thèse du Gouvernement du Royaume-Uni, la
conduite du Gouvernement de l’Iran envers l'Anglo-lranian Oil

19
ARRÊT DU 22 VII 52 (ANGLO-IRANIAN OIL Co.) 109

Company est une violation des principes et de la pratique du droit
international que, dans son traité avec le Danemark, l'Iran s'est
engagé à respecter à l'égard des ressortissants danois et que, par le
jeu de la clause de la nation la plus favorisée contenue dans les
traités entre l'Iran et le Royaume-Uni, l'Iran est tenu d'observer
envers les ressortissants britanniques. En conséquence, suivant cet
argument, le différend dont le Royaume-Uni a saisi la Cour se
rapporterait à des situations ou faits ayant directement ou indirec-
tement trait à l'application d'un traité — le traité de 1934 entre le
Danemark et l’Iran — accepté par l’Iran après la ratification de sa
déclaration.

La Cour ne saurait accepter ce point de vue. L'expression « traités
ou conventions » figurant dans la déclaration de l’Iran se rapporte
évidemment aux traités et conventions dont la Partie qui saisit la
Cour d’un différend peut se prévaloir contre l’Iran, et ne comprend
pas tous ceux que l'Iran peut avoir conclus avec un État quel-
conque. Or, pour se prévaloir d’un traité entre l'Iran et un État tiers
en se fondant sur la clause de la nation la plus favorisée contenue
dans un traité conclu par le Royaume-Uni avec l'Iran, il faut que le
Royaume-Uni ait le droit d’invoquer ce dernier traité. Le traité
contenant la clause de la nation la plus favorisée est le traité de
base que le Royaume-Uni doit invoquer. C'est là le traité qui établit
le lien juridique entre le Royaume:Uni et un traité avec un État
tiers, et qui confère au Royaume-Uni les droits dont jouit l'État
tiers. Un traité avec un État tiers, indépendamment ct isolément
du traité de base, ne peut produire aucun effet juridique entre le
Royaume-Uni et l'Iran : il est res inter alios acta.

Le Royaume-Uni soutient que, lorsque le traité entre l'Iran et
le Danemark est entré en vigueur le 6 mars 1935, l'Iran s'est
trouvé tenu, par le jeu de la clause de la nation la plus favorisée,
de traiter les sujets britanniques sur son territoire conformément
aux principes et à la pratique du droit international. Sans examiner
le sens et la portée de la clause de la nation la plus favorisée, la Cour
se borne à constater que cette clause figure dans les traités de 1857 et
de 1903 entre l'Iran et le Royaume-Uni, qui ne sont pas postérieurs à
la ratification de la déclaration de l'Iran. Bien que l'Iran soit lié
par les obligations résultant de ces traités tant qu'ils restent en
vigueur, le Royaume-Uni n’a pas le droit de les invoquer pour
établir la compétence de la Cour, puisqu'ils sont exclus par les
termes de la déclaration.

Selon le Royaume-Uni, la question à examiner par la Cour
n'est pas: « quels sont les traités qui confèrent à la Grande-
Bretagne les droits dont il s’agit », mais bien « quels sont les
traités dont l'application est en cause ». Mais, du point de vue
juridique, ce qui est en cause, ce n'est pas l'application du traité
de 1934 entre l’Iran et le Danemark, mais l’application du traité de
1857 ou de la convention de 1903 entre l’Iran et le Royaume-Uni,

20
ARRÊT DU 22 VII 52 {ANGLO-IRANIAN OIL CO.) 110

en liaison avec le traité de 1934 entre l'Iran et le Danemark. Il
ne saurait exister de différend entre l'Iran et le Royaume-Uni sur
la base du seul traité conclu entre l'Iran et le Danemark.

Le Royaume-Uni a également avancé, sous une forme toute
différente, un argument relatif à la clause de la nation la plus
favorisée. Si le Danemark pouvait porter devant la Cour des
questions relatives à l’application du traité conclu par lui en 1934
avec l'Iran, et si le Royaume-Uni nc pouvait soumettre à la Cour
des questions relatives à l'application du même traité, au bénéfice
duquel il a droit en vertu de la clause de la nation la plus
favorisée, le Royaume-Uni ne serait pas dans la situation de la
nation la plus favorisée. Il suffit à la Cour de faire observer que
la clause de la nation la plus favorisée contenue dans les traités de
1857 et de 1903 entre l'Iran et le Royaume-Uni n’a aucun rapport
quelconque avec les questions juridictionnelles entre les deux gou-
vernements. Si le Danemark a le droit, d’après l’article 36, para-
graphe 2, du Statut, de porter devant la Cour un différend relatif
à l'application du traité conclu par lui avec l'Iran, c'est parce que
ce traité est postérieur à la ratification de la déclaration de l'Iran.
Ceci ne peut faire surgir aucune question se rapportant au traite-
ment de la nation la plus favorisée.

Le mot «indirectement », contenu dans le membre de phrase
«au sujet de situations ou de faits ayant directement ou indirecte-
ment trait à l'application des traités ou conventions », a servi de
base à un argument selon lequel le différend soumis à la Cour pour-
rait être considéré comme entraînant indirectement l'application
d'un traité postérieur à la déclaration : le traité entre l'Iran et le
Danemark de 1934. Il est clair que l'expression « directement ou
indirectement » décrit la façon dont une certaine situation ou cer-
tains faits formant l’objet d'un différend peuvent se rapporter à un
traité : ce rapport peut être soit direct, soit indirect. Mais un tel
rapport, direct ou indirect, n'est pas en cause. Ce qui est en cause,
c'est de savoir si le Gouvernement du Royaume-Uni peut, afin de
satisfaire aux conditions de la déclaration, invoquer un traité auquel
il n’est pas partie, par le moyen d'un traité auquel il est partie. Le
mot «indirectement » ne peut s'appliquer à la solution de la ques-
tion. Si le Gouvernement du Royaume-Uni n'est pas fondé à
s'appuyer sur son propre traité avec l'Iran de 1857 ou de 1903, il
ne peut invoquer le traité entre l'Iran et le Danemark, indépen-
damment du point de savoir si les faits de l’espèce ont directement
ou indirectement trait à ce dernier traité.

La Cour doit donc conclure, à l'égard du traité de 1934 entre
l'Iran et le Danemark, que, pour faire rentrer son présent différend
avec l'Iran dans les termes de la déclaration de l'Iran, le Royaume-
Uni n'est pas fondé à invoquer les traités conclus par lui
avec l'Iran en 1857 et 1903, puisque ces traités ont été conclus
antérieurement à la ratification de la déclaration ; la clause de la
nation la plus favorisée, que contiennent ces traités, ne peut donc
entrer en jeu ; et en conséquence le Royaume-Uni ne peut, dans
la présente espèce, se fonder sur aucun traité conclu par l'Iran avec
une tierce partie.

21
ARRÊT DU 22 VII 52 (ANGLO-IRANIAN OIL Co.) III

*
* *

La Cour recherchera maintenant si le règlement, effectué en 1933
grace à la médiation du Conseil de la Société des Nations, du diffé-
Tend entre le Gouvernement du Royaume-Uni et le Gouvernement
de I’Iran, au sujet de la concession D’Arcy, a, comme le soutient le
Gouvernement du Royaume-Uni, abouti à un accord entre les deux
gouvernements qui puisse être considéré comme un traité ou une
convention au sens de ces termes dans la déclaration de l'Iran.

Déterminer si le contrat de concession de 1933 ou si le règlement du
différend de la même année ont ou non constitué un accord entre
le Gouvernement de l'Iran et le Gouvernement du Royaume-Uni
c'est répondre à une question qui concerne la compétence et dont la
solution ne dépend pas de l'examen du fond. Cette question peut être
et doit être tranchée au stade actuel, indépendamment des faits qui
ont accompagné la nationalisation dont se plaint le Royaume-Uni.

Au mois de novembre 1932, le Gouvernement de l'Iran décida
d'annuler la concession D’Arcy. A la date du 19 décembre 1932,
le Gouvernement du Royaume-Uni, après avoir, sans résultat,
protesté auprès du Gouvernement de l'Iran, soumit l'affaire au
Conseil de la Société des Nations. Celui-ci inscrivit la question à son
ordre du jour ct désigna un rapporteur. Le 3 février 1933, le
rapporteur porta à la connaissance du Conseil que les Gouver-
nements de l'Iran et du Royaume-Uni étaient d'accord pour
suspendre toute procédure devant le Conseil ; ils étaient con-
venus que la compagnie devrait immédiatement entrer en
négociations avec le Gouvernement de J’Iran, les points de vue
juridiques respectifs étant entièrement réservés ; au cas où les
négociations échoueraient, la question reviendrait devant le Conseil.
Après des débats prolongés entre les représentants du Gouvernc-
ment de l'Iran et ceux de la compagnie, un accord — le contrat de
concession — fut signé par eux, le 29 avril, 4 Téhéran, et ratifié
plus tard par le Gouvernement de l'Iran. Le 12 octobre, le rapporteur
présenta au Conseil son rapport, en y joignant le texte du nouveau
contrat de concession, déclarant que « le Conseil pouvait considérer
comme définitivement réglé le différend survenu entre le Gouverne-
ment de Sa Majesté dans le Royaume-Uni et le Gouvernement
impérial de Perse». Sur quoi les représentants de l'Iran et du
Royaume-Uni au Conseil exprimèrent la satisfaction que leur
causait le règlement ainsi intervenu. La question fut retirée de
l'ordre du jour du Conseil.

Le Royaume-Uni soutient qu'à la suite de cette procédure, le
Gouvernement de l’Iran a assumé certaines obligations convention-
nelles à l'égard du Gouvernement du Royaume-Uni. Il s'efforce
d'établir ces obligations en soutenant que l'accord signé par le
‘Gouvernement de l'Iran avec l’Anglo-Persian Oil Company, le

22
ARRÊT DU 22 VII 52 (ANGLO-IRANIAN OIL CO.) 112

29 avril 1933, avait un caractère double : il était à la fois un contrat
de concession entre le Gouvernement de l'Iran ct la compagnie,
et un traité entre les deux gouvernements. Le Royaume-Uni sou-
tient en outre que même si le règlement de 1933 ne constituait
qu'un accord tacite ou implicite, il doit être considéré comme com-
pris dans le sens des termes « traités ou conventions » employés dans.
la déclaration de l'Iran.

La Cour ne saurait admettre l'opinion suivant laquelle le contrat
signé entre le Gouvernement de l'Iran et l’Anglo-Persian Oil Com-
pany aurait un caractère double. Ce contrat n’est rien de plus qu'un
contrat de concession entre un gouvernement et une société privée
étrangère. Le Gouvernement du Royaume-Uni n'est pas partie
au contrat ; aucun lien contractuel n'existe entre le Gouvernement
de l’Iran et le Gouvernement du Royaume-Uni. En vertu du contrat,
le Gouvernement de l'Iran ne saurait revendiquer contre le Gouver-
nement du Royaume-Uni aucun des droits qu'il peut revendiquer
contre la compagnie, pas plus qu'il ne peut être invité à s'acquitter
à l'égard du Gouvernement du Royaume-Uni des obligations dont
il est tenu envers la compagnie. Le document portant la signature
des représentants du Gouvernement de l'Iran et de la compagnie
ne vise qu'une seule fin : régler les rapports entre ce gouvernement
et la compagnie en ce qui est de la concession. I] ne règle en aucune
façon les rapports entre les deux gouvernements.

Cette situation de droit n’est pas modifiée du fait que le contrat
de concession a été négocié et conclu grâce aux bons offices du
Conseil de la Société des Nations, agissant par l'organe de son
rapporteur. Le Royaume-Uni, en soumettant au Conseil de la
Société des Nations le différend qui l’opposait au Gouvernement de
l'Iran, ne faisait qu’exercer son droit de protection diplomatique
en faveur d'un de ses ressortissants. I] cherchait à obtenir réparation
de ce qu'il estimait être un préjudice causé par l'Iran à une personne
juridique de nationalité britannique. Le rapport final présenté au
Conseil par le rapporteur ct relatif à l’heureuse conclusion d’un
nouveau contrat de concession entre le Gouvernement de l'Iran et
la compagnie donnait satisfaction au Gouvernement du Royaume-
Uni. Les efforts déployés par le Gouvernement du Royaume-Uni
pour assurer la protection diplomatique à un ressortissant britan-
nique avaient donc réussi et l'affaire fut terminée par sa radia-
tion de l’ordre du jour.

Au cours des débats devant le Conseil, l'Iran ne prit envers le
Royaume-Uni aucun autre engagement que de négocier avec
la compagnie, et cet engagement fut entièrement rempli. L’Iran
ne prit aucun engagement ni ne fit aucune promesse d’aucune sorte
à l'égard du Royaume-Uni, au sujet de la nouvelle concession.
Le fait que le contrat de concession fit l’objet d’un rapport au
Conseil et se trouve dans ses archives n’en transforme pas les
termes en ceux d’un traité liant le Gouvernement de l'Iran envers
le Gouvernement du Royaume-Uni.

23
ARRÊT DU 22 VII 52 (ANGLO-IRANIAN OIL Co.) 113

Le Royaume-Uni a souligné la similarité qui existe entre l'affaire
des zones franches de Haute-Savoie et du Pays de Gex et la présente
affaire ; il a cité l'ordonnance rendue dans cette affaire par la Cour
permanente de Justice internationale le 6 décembre 1930, pour
démontrer que le contrat de concession de 1933 « énonçait ce qui
devait être le droit entre le Royaume-Uni ct l'Iran». La Cour ne
saurait voir aucune analogie entre les deux affaires. Dans la partic
de l'affaire des zones franches invoquée par le Royaume-Uni, l'objet
du différend visait des questions douanières intéressant directe-
ment les deux pays; au contraire, l'objet du différend opposant
le Royaume-Uni et l'Iran en 1932 et 1933 provenait d’une conces-
sion privée. La conclusion du nouveau contrat de concession a
supprimé le grief du Royaume-Uni envers l'Iran. Il n'avait pas pour
objet de régler des questions publiques intéressant directement les
deux gouvernements. Il ne pouvait, en aucune façon, étre considéré
comme fixant le droit entre les deux pays.

Il est donc clair que la procédure qui s'est déroulée devant le
Conseil de la Société des Nations et a abouti au règlement du dif-
férend de 1933 entre le Royaume-Uni et l'Iran, relatif à la conces-
sion D’Arcy, n’a pas cu pour résultat la conclusion d'un traité ou
d'une convention entre les deux pays.

*
* *

4

La Cour conclut que le Royaume-Uni n’est fondé à invoquer
aucun des traités conclus par l'Iran avec le Danemark et la Suisse
en 1934, et avec la Turquie en 1937, et qu'aucun traité ou conven-
tion n’a été conclu en 1933 entre l’Iran et le Royaume-Uni. Le
Royaume-Uni n'ayant invoqué aucun autre traité ou convention
postérieur à la ratification de la déclaration de l'Iran, la Cour est
dans l'obligation de conclure que le différend qui lui a été soumis
par le Royaume-Uni n'est pas un des différends « au sujet de situa-
tions ou de faits ayant directement ou indirectement trait à l’appli-
cation des traités ou conventions acceptés par la Perse et posté-
rieurs à la ratification de cette déclaration ». En conséquence, la
Cour ne saurait tirer sa compétence, dans la présente affaire, des
termes de la déclaration ratifiée par l’Iran le 19 septembre 1932.

*
* *

Au cours des débats oraux le Gouvernement du Royaume-Uni
a déposé une conclusion aux termes de laquelle « le Gouvernement
de l'Tran, ayant, dans ses conclusions, soumis à la décision de la
Cour plusieurs questions qui ne sont pas des exceptions à la compé-
tence de la Cour et qui ne pourraient être tranchées que si la Cour
était compétente, a, ce faisant, conféré compétence à la Cour, sur
la base du principe du forum prorogatum ». Bien que l'agent du

24
ARRÊT DU 22 VII 52 (ANGLO-IRANIAN OIL Co.) 114

Gouvernement du Royaume-Uni ait déclaré par la suite qu'il ne
tenait pas à insister sur ce point, sa conclusion n’a pas été formelle-
ment retirée. La Cour est donc tenue de l’examiner.

Pour pouvoir s’appliquer en l'espèce, le principe du forum proro-
gatum devrait être fondé sur quelque acte ou déclaration du Gouver-
nement de l'Iran impliquant un élément de consentement à l'égard
de la compétence de la Cour. Mais ce Gouvernement n’a pas cessé
de contester la compétence de la Cour. Après avoir déposé une
exception préliminaire aux fins d’incompétence, il a maintenu cette
exception pendant toute la durée de la procédure. Il est vrai qu'il
a présenté d’autres objections sans rapport direct avec la question
de compétence. Mais elles étaient clairement indiquées comme des
moyens de défense qui auraient à être traités seulement si l’excep-
tion d’incompétence de l'Iran était rejetée. Aucun. élément de
consentement ne saurait être déduit de l'attitude adoptée par l'Iran.
En conséquence, la conclusion du Royaume-Uni sur ce point ne
saurait être admise.

La Cour en vient donc à la conclusion qu'elle n’est pas compétente
pour connaître de l'instance introduite par le Royaume-Uni, par
requête du 26 mai 1951. I] n'est nécessaire pour elle d'examiner
aucune des autres exceptions soulevées contre sa compétence. La
compétence de la Cour n'étant pas établie en l'espèce, la Cour
n’estime pas nécessaire non plus d'examiner les objections élevées
par le Gouvernement de l'Iran contre la recevabilité des demandes
présentées par le Gouvernement du Royaume-Uni.

*
* *

Dans l'ordonnance du 5 juillet 1951 dont il a été fait mention
plus haut, la Cour a déclaré que les mesures conservatoires étaient
indiquées « en attendant l'arrêt définitif dans l'affaire introduite
le 26 mai 1951 par le Gouvernement du Royaume-Uni de Grande-
Bretagne et d’Irlande du Nord contre le Gouvernement impérial
de l'Iran ». Il s'ensuit que cette ordonnance cesse de produire ses
effets dès le prononcé du présent arrêt et que les mesures conscr-
vatoires sont en même temps frappécs de caducité.

25
ARRÊT DU 22 VII 52 (ANGLO-IRANIAN OIL Co.) II5

*
* +

Par ces motifs,

La Cour,

par neuf voix contre cinq,

se déclare incompétente en la présente affaire,

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le vingt-deux juillet mil neuf cent
cinquante-deux, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord et au Gouvernement impérial de l'Iran.

Le Vice-Président,
(Signé) J. G. GUERRERO.

Le Greffier,
(Signé) E. HAMBRO.

Sir Armold McNarr, Président, se prévalant du droit que lui
confère l’article 57 du Statut, joint à l'arrêt l'exposé de son opinion
individuelle.

MM. ALVAREZ, HACKWORTH, READ et LEVI CARNEIRO, juges, se

prévalant du droit que leur confère l’article 57 du Statut, joignent
à l'arrêt les exposés de leur opinion dissidente.

(Paraphé) J. G. G.
(Paraphé) E. H.

26
